DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Rejection is in response to the Applicant’s argument and claim amendment received on 1/4/2021, in response to the Non-Final Action mailed on 10/02/2020.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1, 7, and 11-14  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  17-36  of co-pending Application No. 16/274,149 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both of the co-pending applications teaches at least one module connected with the at least one apparatus where the module is moveable in a loading direction into the at least one apparatus and in an unloading direction out of the loading direction.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The reference application further teaches wherein the loading direction and the unloading direction comprise at least one directional component extending in the same direction (as per claim 19 of the reference application). Thus, the combination of claims teaches a plant having at least one build module, where loading and unloading occurs same directions as claimed.
Claims 7, and 12-14, the claims of the reference application teaches having “at least one tunnel structure” thus there is sufficient motivation for having plural lanes for the build modules (see ref claim 17) and further teaches having build module, dose module, and overflow module (see ref claim 25). As per claim 7, the reference application also teaches at least one lane is connected to a buffer lane [adapted to store at least one module before or after the at least one lane] (see claims 31, 33-34 of the reference application). 
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) as discussed above.
As per claim 13, reference application further teaches that at least one utility unit of at least one apparatus is arranged adjacent to the at least one lane (see claim 32 which states at least one mobile transfer unit is adapted to transfer…). 
Similarly, claims 1, 7, 11, 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over e over claims 17-35 of co-pending application 16/274638 (reference application).  It is noted that the claims  17-35 of the reference application similarly teaches a plant including at least one module separably connected with at least one apparatus,  and the at least one module is moveable inside the at least one apparatus (see claim 17).  It is noted that the at least one module is movable in and out of the in the same direction from tunnel structure (as per claim 31). 
Response to Arguments
The applicant’s claim amendment received on 1/04/2021, overcomes the previous 35 USC 112 Rejection made for claims 1, 6-7, and 11-14.   It is also noted applicant’s argument received for claims 1,7, and 11-14, previously rejected under Yoo et al (US 8,888,480 B2)  are found persuasive, and furthermore,  claims 1,7, and 11-14 as they are 
It is noted that claims 1, 7, and 11-14 are currently and previously rejected under grounds of non-statutory double patenting as being unpatentable over claims 17-36 of co-pending application 16/274,149, and claims 1, 7, 11, 12-14, are also previously provisionally rejected on the ground of non-statutory double patenting over claims 17-35 co-pending application 16/274,638. The double patenting rejection is maintained until a terminal disclaimer is received. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2020/0338828 A1; US 2020/0164466 A1; US 2020/0122397 A1 are pertaining to additive manufacturing powder material. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743